Citation Nr: 0728814	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  02-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including cervical spine stenosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1996, with three months and 21 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

In the June 2001 rating decision, service connection for 
cervical spinal stenosis was denied.  The veteran perfected 
an appeal of that denial.

In February 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been associated with 
the veteran's claims file.

On March 3, 2005, the Board requested an opinion from an 
independent medical expert (IME), pursuant to 38 U.S.C.A. § 
7109 and 38 C.F.R. § 20.901.  On March 31, 2005, an IME 
opinion was prepared and was later associated with the 
veteran's claims file.  

In November 2005, the Board denied service connection for a 
cervical spine disability, including cervical spine stenosis.  
The veteran appealed the Board's November 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court) which, by means of a April 2007 Order issued pursuant 
to a Joint Motion for Remand which was entered into by 
representatives of the Secretary of VA and the veteran's then 
counsel, remanded the case to the Board with instructions, as 
set forth in the Joint Motion, for the Board to address 
certain matters.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reasons for remand

VA medical records

The Court's September 2005 Order remanded the case so that 
the claim could be readjudicated with a review of VA 
treatment records dated October 2002, July 2003, May 2004, 
October 2004, and January 2005, which were submitted by the 
veteran's counsel.  Those records had not been associated 
with the veteran's VA claims folder at the time of the 
Board's November 2005 decision.  However, because the records 
were generated by a VA healthcare facility, the Board was 
deemed to have constructive possession of these records.  See 
Blount v. West, 11 Vet. App. 32, 33 (1998) (per curiam 
order); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Those records are now associated with the veteran's VA claims 
folder.

The Joint Motion reflects that "there may be additional VA 
records, not in [the veteran's] possession, that are equally 
important to his claim."  See April 2007 Joint Motion For 
Remand, page 3.  Therefore, any additional VA treatment 
records not of record should be obtained.  In that regard, 
the last request for VA treatment records was completed in 
May 2001.

VA medical opinion

The Joint Motion also notes that the additional VA treatment 
records were not reviewed by the IME.  In these 
circumstances, a VA medical opinion is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him whether he has received any VA or 
other medical treatment for his cervical 
spine disability since May 2001 other 
than the treatment in October 2002, July 
2003, May 2004, October 2004, and January 
2005, records of which his then counsel 
submitted to the Court.  VBA should 
obtain any identified treatment records.  
Any treatment records so obtained should 
be associated with the veteran's VA 
claims folder.    

2.  VBA must arrange for a physician to 
review the medical records in order to 
determine the etiology of the veteran's 
cervical spine disorder.  The reviewing 
physician should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's cervical spine 
disorder is related to his military 
service.  If physical examination, 
diagnostic testing and/or referral to a 
specialist for consultation is deemed to 
be necessary by the reviewing physician, 
such should be accomplished.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


